                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA

ROBERT POOLER (#234804)
                                                                                        CIVIL ACTION
VERSUS
                                                                                        NO. 18-896-JWD-RLB
DARRYL VANNOY, ET AL.
                                                      ORDER

         This matter comes before the Court on the plaintiff’s Motion to Proceed in Forma

Pauperis (R. Doc. 2).

         The pro se plaintiff, an inmate incarcerated at the Louisiana State Penitentiary (“LSP”),

Angola, Louisiana, filed this action pursuant to 42 U.S.C. § 1983 against numerous defendants

alleging that his constitutional rights were violated through deliberate indifference to his serious

medical needs.

         The statute applicable to the granting by federal courts of in forma pauperis status to

inmates in civil proceedings makes clear that the plaintiff is not entitled to proceed as a pauper in

this case. 28 U.S.C. § 1915(g) provides:

         In no event shall a prisoner bring a civil action or appeal a judgment in a civil
         action or proceeding under this section if the prisoner has, on 3 or more prior
         occasions, while incarcerated or detained in any facility, brought an action or
         appeal in a court of the United States that was dismissed on the grounds that it is
         frivolous, malicious, or fails to state a claim upon which relief may be granted,
         unless the prisoner is under imminent danger of serious physical injury.

         A review of the records of this Court reflects that the plaintiff has, on three or more prior

occasions while incarcerated, brought actions or appeals in the federal court that have been

dismissed as frivolous, malicious, or for failure to state a claim.1




1
  Cases or appeals filed by the plaintiff which have been dismissed by the federal courts as frivolous or for failure to
state a claim include, but are not limited to, Robert Lee Pooler v. Edward J. Larrission, et al., Civil Action No. 94-
1563 (E.D. LA), Robert Pooler v. Kathleen Blanco, et al., Civil Action No. 07-0175-JVP-DLD (M.D., LA), and
Robert Pooler v. James M. LeBlanc, et al., Civil Action No. 09-0293-RET-CN (M.D., LA).
       An inmate who has had three prior “strikes,” but nonetheless wishes to commence a new

civil action in forma pauperis, must show that he was under imminent danger at the time of

filing; the exception does not provide a basis to avoid application of the three-strikes rule based

on allegations of past harm. Banos v. O'Guin, 144 F.3d 883, 884–885 (5th Cir. 1998). An

inmate who claims the benefit of this exception must also show that the danger faced rises to the

level of exposure to a “serious physical injury.” 28 U.S.C. § 1915(g). The imminent danger

claimed by the inmate, moreover, must be real, and not merely speculative or hypothetical.

Davis v. Stephens, No. 14–10808, 2015 WL 110445 (5th Cir. Jan. 8, 2015) (allegation that

plaintiff might be seriously injured at an indefinite point in the future because he has been

required to wear shoes that are the wrong size and are damaged is insufficient to establish that he

was in imminent danger of serious physical injury at the relevant times). The possibility of

serious injury at some indefinite point in the future does not constitute the type of emergency

envisioned in the exception for imminent danger. See Heimerman v. Litscher, 337 F.3d 781, 782

(7th Cir. 2003) (holding that “the exception refers to a ‘genuine emergency’ where ‘time is

pressing.’”).

       The limited exception provided in subsection (g) for imminent danger of serious physical

injury operates as a safety valve to ensure that, despite the filing of frivolous lawsuits in the past,

an abusive inmate facing future imminent serious physical injury by prison officials will still be

able to pursue a judicial remedy to prevent such injury. Here, the plaintiff fails to show that his

circumstances warrant an exception to be made as the plaintiff merely alleges the possibility of

serious injury at some indefinite point in the future.

       Notably, the instant ruling does not prohibit the plaintiff from pursuing his claims in

federal court; it only denies him the privilege of proceeding without the payment of filing fees.
Accordingly, because the plaintiff is barred from proceeding in forma pauperis in this case, he is

required to pay the full amount of the Court’s filing fee. Therefore:

       IT IS ORDERED that the plaintiff’s Motion to Proceed in Forma Pauperis (R. Doc. 2)

be and is hereby DENIED.

       IT IS FURTHER ORDERED that the plaintiff is granted twenty-one (21) days from the

date of this Order within which to pay $400.00, the full amount of the Court’s filing fee. The

filing fee must be paid in full in a single payment. No partial payments will be accepted. Failure

to pay the Court’s filing fee within 21 days shall result in the dismissal of the plaintiff’s action

without further notice from the Court.

       Signed in Baton Rouge, Louisiana, on January 15, 2019.



                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE
